PER CURIAM:
Michael L. Buesgens seeks to appeal the transfer of his pending 42 U.S.C. § 1983 (2000) action from the District of Maryland to the Western District of Texas. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). It is well-settled that transfers under 28 U.S.C. § 1404(a) (2000) are not appealable final orders. See In re Canrefirst of Md., Inc., 305 F.3d 253, 262 (4th Cir.2002); Gower v. Lehman, 799 F.2d 925, 927 (4th Cir.1986). We therefore lack jurisdiction to entertain this appeal. Accordingly, we deny Buesgens’ motions for production of documents and for “Joinder of Civil Actions.” We also deny Buesgens’ “Motion for relief from Judge Sam Sparks’ order closing Civil No. 1:07cv00444SS.” We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.